      Case 1:18-cv-00096-SPW-TJC Document 38 Filed 08/21/20 Page 1 of 1



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           BILLINGS DIVISION

UNITED STATES OF AMERICA,                         CV 18-96-BLG-SPW-TJC

                    Plaintiff,                    ORDER

vs.

TRACY RAUSCH,

                    Defendant.

      Defendant has filed a Status Report indicating that a determination has still

not been made on her written waiver request for hardship relief. (Doc. 37.)

Accordingly, IT IS HEREBY ORDERED that the temporary stay of this action

will remain in effect until Defendant learns whether her request for hardship relief

is granted or not. Defendant shall file a Status Report with the Court by October

23, 2020.

      DATED this 21st day of August, 2020.

                                       _______________________________
                                       TIMOTHY J. CAVAN
                                       United States Magistrate Judge
